     JOHN BALAZS, Bar # 157287
 1   Attorney at Law
     916 2nd Street, Suite F
 2   Sacramento, CA 95814
     Telephone: (916) 447-9299
 3   John@Balazslaw.com
 4   TIMOTHY E. WARRINER, Bar # 166128
     Attorney at Law
 5   455 Capitol Mall, Suite 802
     Sacramento, CA 95814
 6   Telephone: (916) 443-7141
     tew@warrinerlaw.com
 7
     Attorneys for Defendant,
 8   BRANT DANIEL
 9

10                         UNITED STATES DISTRICT COURT
11                 FOR THE EASTERN DISTSRICT OF CALIFORNIA
12
                                              ) Case No. 2:19-CR-0107-KJM
13   UNITED STATES OF AMERICA,                )
                                              ) STIPULATION AND ORDER RE
14                Plaintiff,                  ) MOTION FOR TRANSFER
                                              )
15         vs.                                )
                                              )
16   BRANT DANIEL,                            )
                                              )
17                Defendant.                  )
                                              )
18                                            )
19
           All counsel have recently been informed that Mr. Daniel has been moved
20

21
     from his cell in the PSU to the STRH unit. In light of this development, defense

22   counsel requests, and the parties stipulate, that the hearing and briefing schedule
23
     concerning motion to transfer (DOC 703) be vacated, and that the hearing set for
24
     May 17, 2021 be taken off calendar. The parties do not intend this action to affect
25

26

                                               1
             Case 2:19-cr-00107-KJM Document 768 Filed 04/29/21 Page 2 of 2



 1
     the discovery motion. The defense anticipates filing an amended motion to transfer

 2   after consultation with the client and further investigation.
 3

 4
     DATED: April 29, 2021                          /s/ Timothy E. Warriner, Attorney for
 5
                                                    defendant, Brant Daniel
 6
     DATED: April 29, 2021                          /s/ John Balazs, Attorney for
 7
                                                    defendant, Brant Daniel
 8
     DATED: April 29, 2021                          /s/ Ross Pearson, Assistant U.S.
 9
                                                    Attorney, for the government
10

11

12   IT IS SO ORDERED.
13

14   DATED: May 3, 2021
15

16

17

18

19

20

21

22

23

24

25

26

                                                2
